 GENERAL PAINT CORPORATION539MEMBERS MIrRDOCK and STYLES took no part in the consideration ofthe above Decision and Direction of Election.GENERAL PAINT CORPORATION,PETITIONERandSTEEL,PAPER HOUSEAND CHEMICAL WORKERS UNION,LOCAL 578, A. F. OF L.GENERAL PAINT CORPORATION, PETITIONERandPAINT MAKERS UNION,LOCAL 1232, A. F. OF L.Cases Nos. 01-RM-183 and 21-ISM-184.July 25,1951Decision and OrderUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before JeromeA. Reiner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On March 2, 1951, the Steel, Paper House and Chemical WorkersUnion, Local 578, A. F. of L., hereinafter called Local 578, and PaintMakers Union, Local 1232, A. F. of L., hereinafter called Local 1232,requested the Employer to give them a letter providing for recognitionof the Unions as representatives of the Employer's employees andagreeing to negotiate a contract.'Local 578 sought to representemployees engaged in truck driving, shipping, receiving, and ware-housing; Local 1232 sought to represent production and maintenanceemployees, excluding truck drivers, shipping, receiving, and ware-housing employees.Representatives of Local 578 and Local 1232, acting jointly, advisedthe Employer on March 2 that they did not represent a majorityof the Employer's employees and that they did not propose to makefurther attempts to solicit members from among the Employer's em-ployees.Efforts to secure recognition through the medium of a letterwere continued at that time, however, and thereafter on about March'Local 1232 had filed a petition (21-RC-1775) on January 26, 1931, alleging that itrepresented a majority of the Employer's employeesin a productionand maintenance unit.After the Employer had agreed toa consent election,Local 1232 withdrewits petitionPebruaiy 14, 195195 NLRB No. 68. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD12 and 13, 1951.Again no claim to represent a majority of theemployees was made by either Union, but the Employer was advisedon March 13, 1951, that if it did not acquiesce to the demands of theUnions for recognition that it would. be placed on a "we do notpatronize" list.On March 15, 1951, the Employer filed the instant petitions.OnMarch 19, 1951, picketing began at the Employer's establishment.The picket signs were addressed to the public and stated that : "Theproducts manufactured by this firm are non-union.This productis on the `we do not patronize list' of Teamsters' Joint Council 42,Los Angeles Building Trades Council, Los Angeles Central LaborCouncil, Teamsters' Local 578, Paint Makers Local 1232."Leafletssetting forth the names of manufacturing firms who had signedcontracts with Local 1232 and containing a partial list of the un-organized paint manufacturing companies in Los Angeles, includingthe name of the Employer, were distributed to employers and em-ployees where the Employer's products were used.Representativesof Local 578 advised various trucking concerns who handled theEmployer's products of the existence of the picket line.On March 22, 1951, the Employer received a joint letter, datedMarch 16, 1951, from the Unions disclaiming any interest as bar-gaining agents and any interest in a contract on behalf of the Em-ployer's employees.On April. 2, 1951, the Employer was advisedby Local 578 and Local 1232 that no agreement for a consent electioncould be reached and that both Unions proposed to continue picket-ing until they could come to the Employer and ask for recognitionbased upon a showing of cards.At the hearing both Local 578 and Local 1232 through their at-torney expressly disclaimed any right "as representation agents, asbargaining agent for employees" of the Employer; and representa-tives of both Unions in testifying disavowed any right as bargainingrepresentative of the Employer's employees.The joint brief ofthe Unions contains a formal disclaimer of representative status.Local 578 and Local.1232 contend that the petitions herein shouldbe dismissed because they no longer claim to represent any of theEmployer's employees.The Employer contends that the Union'sdisclaimer is insincere and equivocal in view of the continued picket-ing, the use of an unfair employer list, and the activities of unionrepresentatives in advertising the existence of the dispute.TheUnions assert that the picketing is for organizational purposes.Al-though the activities pointed out by the Employer are 'forms ofeconomic coercion which indicate a desire by the Unions ultimatelyto bargain for the Employer's employees, the Board does not regard GENERAL PAINT CORPORATION541such activities as necessarily inconsistent with a current disclaimerof representation 2The activities here engaged in do not, in ouropinion, contravene the Unions' disclaimer of interest.They do notconstitute a present claim to represent the employees involved or arequest for bargaining such as would give rise to an obligation onthe part of the Employer to recognize the Unions as the representa-tives of its employees.We find, therefore, that no question concern-ing representation exists at this time, and we shall dismiss thepetitions.OrderIt is hereby ordered that the petitions in Cases Nos. 21-RM-183 and21-RM-184 be, and they hereby are, dismissed.CHAIRMANHERzOG,dissenting:I would direct an election on this Employer's petition.The factsin the present record satisfy me that, unlike many othercasesin which Ihave joined the majority,3 the Unions' disclaimers here did not elimi-nate the question concerning representation.Their acts, from begin-ning to end, belie their -words.Their initial demand for recognitionwithout regard to majority status, and their attempt as late as Aprilto secure the same results by bringing pressure upon the Employer'scustomers, convince me that the "claim to be recognized as the repre-sentative defined in Section 9 (a)"' persisted to the time that therecord was taken and closed.MEMBER REYNOLDS,dissenting :Ever since the Board issued its decision in theNy-Lint Toolcase,77 NLRB 642, I have considered myself bound by the opinion of themajority in that case.Although, insofar as my views are concerned,I see no distinguishing factors in this case, other than that it can besaid to be more illustrative of the inherent unsoundness of the majorityposition, I take this opportunity to join the Chairman in dissentingfrom the dismissal of the petition herein.However, in so doing, Idesire to reiterate, for the reasons set forth in my dissenting opinion intheNy-Lintcase,my more basic position that once a union has pre-sented an employer with a claim to majority representation, it shouldnot be allowed by a subsequent disclaimer to defeat the right of thatemployer to petition the Board for a determination of the questionconcerning representation raised by the union's original claim.2 SeeHamilton's Ltd.,93 NLRB 1076;Smith's Hardware Company,93 NLRB 1009;Hubachand Parkinson Motors,88NLRB 1202.3Beginning with theNy-Lint Tooldecision, 77 NLRB 642.4Section 9(c) (1) (B) of the Act.